DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizumoto et al. "Lithium ion conduction in A-site deficient perovskites R1/4Li1/4TaO3 (R= La, Nd, Sm and Y)." 
Regarding claim 1, Mizumoto discloses a perovskite material represented by Formula 1 (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3):
Formula 1
	LixAyMzO3-δ
wherein, in Formula 1, x= 0.25 which is within the claimed range of 0<x≤1, y=0.25 which is within the claimed range of 0<y≤1, x+y=0.5 which is within the claimed range of 0<x+y<1, z=1 which is within the claimed range of 0<z≤1.5, and δ=0 which is within the claimed range of 0≤δ≤1, A is La, Nd, Sm, or Y, and M is Ta.
Regarding claim 2, Mizumoto discloses all the limitations of the perovskite material above and further discloses wherein A and M in Formula 1 are different (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3).
Regarding claim 3, Mizumoto discloses all the limitations of the perovskite material above and further discloses wherein A in Formula 1 is La and M in Formula 1 is Ta (P264; C2; Li1/4La1/4TaO3).
Regarding claim 4, Mizumoto discloses all the limitations of the perovskite material above and further discloses wherein, in Formula 1, x= 0.25 which is within the claimed range of 0.2<x≤0.5, y=0.25 which is within the claimed range of 0.2<y≤0.7, and z=1 which is within the claimed range of 0.8<z≤1.2 (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3).
Regarding claim 6, Mizumoto discloses all the limitations of the perovskite material above and further discloses wherein, in Formula 1, a ratio of x to y is 1:1 (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3) which is within the claimed range of about 1:0.5 to about 1:7.
Regarding claim 7, Mizumoto discloses all the limitations of the solid electrolyte above and further discloses a similar perovskite material (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar oxygen vacancy formation energy should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Mizumoto inherently also discloses wherein the perovskite material has an oxygen vacancy formation energy of 0 to less than 4 electron volts.
Regarding claim 11, Mizumoto discloses all the limitations of the solid electrolyte above and further discloses a similar perovskite material (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar peak intensity ratio should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Mizumoto inherently also discloses wherein the perovskite material has a ratio of a peak intensity at a diffraction angle 2θ of 46.5º±2.5º to a peak intensity at a diffraction angle 2θ of 32.5±2.5 º of less than 1.
Regarding claim 12, Mizumoto discloses all the limitations of the solid electrolyte above and further discloses a similar perovskite material (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar peak intensity ratio should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Mizumoto inherently also discloses wherein the perovskite material has a ratio of a peak intensity at a diffraction angle 2θ of 57.5º±2.5º to a peak intensity at a diffraction angle 2θ of 32.5±2.5 º of less than 1.
Regarding claim 13, Mizumoto discloses all the limitations of the solid electrolyte above and further discloses a similar perovskite material (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar electronic conductivity and ionic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Mizumoto inherently also discloses wherein the perovskite material has an electronic conductivity of about 1x10-6 Siemens per centimeter or greater and an ionic conductivity of about 2x10-6 Siemens per centimeter or greater.
Regarding claim 14, Mizumoto discloses all the limitations of the solid electrolyte above and further discloses wherein the perovskite material of Formula 1 comprises lithium and a vacancy on an A site of the perovskite structure (P268; C1-C2) and wherein the perovskite material of formula 1 has an orthorhombic or cubic structure (P268; C2).
Furthermore, since Mizumoto additionally discloses a similar perovskite material (P264; C2; Li1/4La1/4TaO3 or Li1/4Y1/4TaO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar oxygen deficiency should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Mizumoto inherently also discloses wherein the perovskite material of Formula has oxygen deficiency.
Regarding claim 15, discloses a perovskite material represented by Formula 3 (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3):
Formula 3
	LixAyMzO3-δ
wherein, in Formula 3, x= 0.25 which is within the claimed range of 0<x≤1, y=0.25 which is within the claimed range of 0<y≤1, x+y=0.5 which is within the claimed range of 0<x+y<1, z=1 which is within the claimed range of 0<z≤1.5, and δ=0 which is within the claimed range of 0≤δ≤1, A is La, Nd, Sm, or Y, and M is Ta.
Mizumoto also discloses a similar perovskite material (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar peak intensity ratio should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Mizumoto inherently also discloses wherein the perovskite material has a ratio of a peak intensity at a diffraction angle 2θ of 46.5º±2.5º to a peak intensity at a diffraction angle 2θ of 32.5±2.5 º of less than 1.
Regarding claim 16, Mizumoto discloses all the limitations of the solid electrolyte above and further discloses a similar perovskite material (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3) compared to what is used in the instant specification ([00115]; Example 4) and thus a similar peak intensity ratio should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto et al. "Lithium ion conduction in A-site deficient perovskites R1/4Li1/4TaO3 (R= La, Nd, Sm and Y) as applied to claim 1 above.
Regarding claim 5, Mizumoto discloses all the limitations of the perovskite material above and further discloses wherein, in Formula 1 (P264; C2; Li1/4La1/4TaO3 or Li1/4Nd1/4TaO3 or Li1/4Sm1/4TaO3 or Li1/4Y1/4TaO3), x= 0.25 which is just outside the claimed range of 0.3<x≤0.4, y=0.25 which is just outside the claimed range of 0.4<y≤0.7, and z=1 which is within the claimed range of 0.9<z≤1.1.
Mizumoto also teaches wherein the perovskite material is used as a lithium ion conductor in a battery (P263; C1).
Since the proportions of components in the perovskite material taught by Mizumoto are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have the same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the perovskite material of Mizumoto, which is substantially close to that of the instant claim, because it is a known material suitable for the intended purpose for use as a lithium ion conductor in a battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, Mizumoto discloses all the limitations of the perovskite material above and further discloses wherein the perovskite material represented by Formula 1 is a compound represented by Formula 2 P264; C2; Li1/4La1/4TaO3):
Formula 2
	LixA1yM1zO3-δ
wherein, in Formula 1, x= 0.25 which is just outside the claimed range of 0.3<x≤1, y=0.25 which is within the claimed range of 0<y≤0.7, z=1 which is within the claimed range of 0<z≤1, and 0≤δ≤1, Al is La, and M1 is Ta.
Mizumoto also teaches wherein the perovskite material is used as a lithium ion conductor in a battery (P263; C1).
Since the proportions of components in the perovskite material taught by Mizumoto are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have the same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the perovskite material of Mizumoto, which is substantially close to that of the instant claim, because it is a known material suitable for the intended purpose for use as a lithium ion conductor in a battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, Mizumoto discloses all the limitations of the perovskite material above and further discloses wherein the perovskite material is Li0.25La0.25TaO3 (P264; C2; Li1/4La1/4TaO3).  
Mizumoto also teaches wherein the perovskite material is used as a lithium ion conductor in a battery (P263; C1).
Although Mizumoto does not explicitly disclose wherein the perovskite material is the claimed Li0.34La0.55TaO3, the proportions of lithium and lanthanum in the perovskite material taught by Mizumoto are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have the same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the perovskite material of Mizumoto, which is substantially close to that of the instant claim, because it is a known material suitable for the intended purpose for use as a lithium ion conductor in a battery and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto et al. "Lithium ion conduction in A-site deficient perovskites R1/4Li1/4TaO3 (R= La, Nd, Sm and Y) as applied to claim 1 above, and further in view of Jin et al. (WO 2017147793 A1) (English machine translation provided herein).
Regarding claim 27, Mizumoto discloses all the limitations of the perovskite material above and further teaches wherein the perovskite material is a lithium ion conductor used as a solid electrolyte in a battery (P263; C1).
Mizumoto does not disclose a secondary battery comprising the perovskite material.
Jin teaches a perovskite material (Jin; machine translation; [0018]) similar to Formula 1 (machine translation; [0018] and [0044]-[0049]; Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3): 
Formula 1
	LixAyMzO3-δ
wherein a secondary battery comprises the perovskite material (Jin; machine translation; [0044]-[0049]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the perovskite material of Mizumoto with the secondary battery of Jin because it is a known lithium ion conductor suitable for the intended purpose of being used as an electrolyte in batteries and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 28, modified Mizumoto discloses all the limitations of the secondary battery above and further discloses wherein the secondary battery comprises: a cathode (Jin; machine translation; [0046]); an anode (Jin; machine translation; [0048]); and a gas blocking layer interposed between the cathode and the anode (Jin; machine translation; [0045]), wherein each of the cathode and the gas-blocking layer comprise the perovskite material (Jin; machine translation; [0044]-[0049]).
Regarding claim 29, Mizumoto discloses all the limitations of the perovskite material above and further teaches wherein the perovskite material is a lithium ion conductor used as a solid electrolyte in a battery (P263; C1).
Mizumoto does not disclose a secondary battery comprising the perovskite material.
Jin teaches a perovskite material (Jin; machine translation; [0018]) similar to Formula 1 (machine translation; [0018] and [0044]-[0049]; Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; Li0.27La0.58□0.15TiO3): 
Formula 1
	LixAyMzO3-δ
wherein a secondary battery comprises the perovskite material (Jin; machine translation; [0044]-[0049]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the perovskite material of Mizumoto with the secondary battery of Jin because it is a known lithium ion conductor suitable for the intended purpose of being used as an electrolyte in batteries and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 30, modified Mizumoto discloses all the limitations of the secondary battery above and further discloses wherein the secondary battery comprises: a cathode (Jin; machine translation; [0046]); an anode (Jin; machine translation; [0048]); and an electrolyte layer interposed between the cathode and the anode (Jin; machine translation; [0045]), wherein each of the cathode and the electrolyte layer comprise the perovskite material (Jin; machine translation; [0044]-[0049]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17-20, 22-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizumoto et al. "Lithium ion mobility and activation energy for lithium ion conduction in A-site deficient perovskites La1/3-xLi3xTaO3."
Regarding claim 1, Mizumoto discloses a perovskite material represented by Formula 1 (P370; La1/3-xLi3xTaO3 for when x = 0.06; La0.27Li0.18TaO3):
Formula 1
	LixAyMzO3-δ
wherein, in Formula 1, x= 0.18 which is within the claimed range of 0<x≤1, y=0.27 which is within the claimed range of 0<y≤1, x+y=0.45 which is within the claimed range of 0<x+y<1, z=1 which is within the claimed range of 0<z≤1.5, and δ=0 which is within the claimed range of 0≤δ≤1, A is La, and M is Ta.
Regarding claim 17, Mizumoto discloses all the limitations of the perovskite material above and further discloses a method of preparing the perovskite material (P369; “Experiential”), the method comprising: providing a mixture comprising a lithium compound (P369; Li2CO3), an A element-containing compound (P369; La2O3), an M element-containing compound (P369; Ta2O5), and a solvent (P369; ethanol); first thermally treating the mixture to form a first thermally treated mixture (P369; at 973 K); pulverizing the first thermally treated mixture to obtain a formed product (P369; grinding); and second thermally treating the formed product to form the perovskite material (P369; at 1773 or 1823 K), wherein a temperature of the second thermally treating is greater than a temperature of the first thermally treating (P369), wherein A of the A element-containing compound is La and M of the M element-containing compound is Ta.
Regarding claim 18, Mizumoto discloses all the limitations of the method above and further discloses wherein A of the A element-containing compound and M of the M element-containing compound are different (P370; La1/3-xLi3xTaO3 for when x = 0.06; La0.27Li0.18TaO3).
Regarding claim 19, Mizumoto discloses all the limitations of the method above and further discloses wherein the first thermally treating is performed at a temperature of 699.85 ºC (P369; at 973 K) which is within the claimed range of about 600 ºC to about 900 ºC.
Regarding claim 20, Mizumoto discloses all the limitations of the method above and further discloses wherein the second thermally treating is performed at a temperature of 1499.85 ºC (P369; at 1773 or 1823 K) which is within the claimed range of about 900 ºC to about 1500 ºC.
Regarding claim 22, Mizumoto discloses all the limitations of the method above and further discloses wherein the solvent is ethanol (P369; ethanol).
Regarding claim 23, Mizumoto discloses all the limitations of the method above and further discloses wherein the lithium compound is lithium carbonate (P369; Li2CO3).
Regarding claim 24, Mizumoto discloses all the limitations of the method above and further discloses wherein the A-element containing compound is lanthanum oxide (P369; La2O3).
Regarding claim 26, Mizumoto discloses all the limitations of the method above and further discloses wherein the method further comprises pressing the formed produced to form pellets before the second thermally treating (P369; “into a pellet”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto et al. "Lithium ion mobility and activation energy for lithium ion conduction in A-site deficient perovskites La1/3-xLi3xTaO3." as applied to claim 17 above, and further in view of Hatano et al. (US 20130162109 A1).
Regarding claim 21, Mizumoto discloses all the limitations of the method above but does not disclose wherein the perovskite material has a particle size of about 100 micrometers or less.
Hatano teaches a method of preparing a perovskite material, the method comprising: providing a mixture comprising a lithium compound ([0076]; Li2CO3), an A element-containing compound ([0076]; K2CO3), an M element-containing compound ([0067], [0077]; MnO2), and a solvent ([0077]; ethanol), wherein a temperature of the second thermally treating is greater than a temperature of the first thermally treating, wherein A of the A element-containing compound is K, and M of the M element-containing compound is Mn, wherein the perovskite material has a particle size of 1 to 5 micrometers ([0049]; grain size is interpreted to mean particle size) which is within the claimed range of about 100 micrometers or less to improve its sintering property [0049].
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the particle size taught by Hatano with the method of Mizumoto to improve the sintering property of the perovskite material and the skilled artisan will have a reasonable expectation of success in doing so.
Regarding claim 25, Mizumoto discloses all the limitations of the method above but does not disclose wherein the M element-containing compound is at least one of nickel oxide, nickel hydroxide, cobalt oxide, cobalt hydroxide, ruthenium oxide, ruthenium hydroxide, chromium oxide, chromium hydroxide, iridium oxide, iridium hydroxide, manganese oxide, or manganese hydroxide.
Hatano teaches a method of preparing a perovskite material, the method comprising: providing a mixture comprising a lithium compound ([0076]; Li2CO3), an A element-containing compound ([0076]; K2CO3), an M element-containing compound ([0067], [0077]; MnO2), and a solvent ([0077]; ethanol), wherein a temperature of the second thermally treating is greater than a temperature of the first thermally treating, wherein A of the A element-containing compound is K, and M of the M element-containing compound is Mn, wherein the M element-containing compound is manganese oxide.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the M element-containing compound taught by Hatano with the method of Mizumoto because it is a known compound suitable for the intended purpose of forming a perovskite material and the skilled artisan will have a reasonable expectation of success in doing so.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. "Control of ferromagnetic transition temperature of LaxMnyO3 by lithium insertion." 
Regarding claim 1, Itoh discloses a perovskite material (P179) represented by Formula 1 (P180; Li0.06La0.93Mn0.95O3):
Formula 1
	LixAyMzO3-δ
wherein, in Formula 1, x= 0.06 which is within the claimed range of 0<x≤1, y=0.93 which is within the claimed range of 0<y≤1, x+y=0.99 which is within the claimed range of 0<x+y<1, z=0.93 which is within the claimed range of 0<z≤1.5, and δ=0 which is within the claimed range of 0≤δ≤1, A is La and M is Mn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. "Control of ferromagnetic transition temperature of LaxMnyO3 by lithium insertion."
Regarding claim 10, Itoh discloses all the limitations of the perovskite material above and further discloses wherein the perovskite material is Li0.06La0.93Mn0.95O3 (P180).  Itoh further teaches it is easier to control the transition temperature of the perovskite material when lithium ions are inserted into the structure (P182; C2).
Although Itoh does not explicitly disclose wherein the perovskite material is the claimed Li0.34La0.55CoO3-δ wherein 0≤δ≤1, the proportions of lithium and lanthanum in the perovskite material taught by Itoh are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have the same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the perovskite material of Itoh, which is substantially close to that of the instant claim, because the skilled artisan would expect the perovskite materials to have the same properties, i.e. control of the transition temperature of the perovskite material.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724